Name: Commission Regulation (EEC) No 1397/86 of 12 May 1986 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: political geography;  tariff policy
 Date Published: nan

 No L 125/ 12 Official Journal of the European Communities 13 . 5 . 86 COMMISSION REGULATION (EEC) No 1397/86 of 12 May 1986 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : Article 1 From 16 May to 31 December 1986, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the following products : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Article 1 of Council Regulation (EEC) No 3138/85 of 22 October 1985 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia (1986)(2); Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 1 5 of the Coopera ­ tion Agreement are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : CCT heading No Description Origin 31.05 Other fertilizers ; goods of the Yugoslavia present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg (tonnes) CCT heading No Description Ceiling 31.05 Other fertilizers ; goods of the 38 896 present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 May 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 41 , 14. 2 . 1983, p . 2. 0 OJ No L 304, 16 . 11 . 1985, p . 26 .